     Case 3:20-cv-02379-TWR-BLM Document 6-1 Filed 05/12/21 PageID.89 Page 1 of 2




 1 RANDY S. GROSSMAN.
   Acting United States Attorney
 2 BRETT NORRIS
 3 Assistant U.S. Attorney
   California Bar No. 224875
 4 Office of the U.S. Attorney
   880 Front Street, Room 6293
 5 San Diego, CA 92101
   Tel: (619) 546-7620
 6 Fax: (619) 546-7751
 7 Email: brett.norris@usdoj.gov
 8 Attorneys for the United States of America
 9
                            UNITED STATES DISTRICT COURT
10
                          SOUTHERN DISTRICT OF CALIFORNIA
11
12
      CONSTITUTION ASSOCIATION,                  Case No.: 20-cv-02379-TWR (BLM)
13    INC., by its founders, GEORGE F.X.
      ROMBACH and DOUGLAS V. GIBBS,              DECLARATION OF MARY C.
14    as well as its V.P. DENNIS R.
      JACKSON, and B. GREEN, R.                  WIGGINS
15    HANDY, A HURLEY, R. HVIDSTON,
      R. KOWELL, H. LEWIS, C.
16    MONGIELLO, R. REISS, L. REYES, J.
      SCARAFONE, R. SHORT, S. ST.
17    JOHN, L. STUCKY, J. YATES, and T.
      EVANS,
18
            Plaintiffs,
19
      v.
20
21    KAMALA DEVI HARRIS,

22     Defendants.

23
24
25         I, Mary C. Wiggins, hereby state and declare:
26         1.    I am employed as the Civil Process clerk for the Civil Division of the Office
27 of the United States Attorney for the Southern District of California. I have been so
28 employed since March, 1990. I am the only civil docket clerk for this Office.
     Case 3:20-cv-02379-TWR-BLM Document 6-1 Filed 05/12/21 PageID.90 Page 2 of 2




 1         2.    As the civil docket clerk, I am authorized to accept service of process on
 2 behalf of the United States Attorney for matters within the cognizance of the Civil Division.
 3         3.    All summonses and complaints which are personally served on the Civil
 4 Division of this Office, or are received by mail, or otherwise left with this Office, come
 5 directly to me for docketing. All incoming mail for the Civil Division also is routed to me
 6 for necessary receipt processing, docketing (if necessary), and distribution.
 7         4.    On May 12, 2021, I made a thorough, careful and diligent search of the
 8 records, suits, complaints, and documents under my care, custody, and control. My
 9 diligent search, as just described, indicated that the United States Attorney’s Office for
10 the Southern District of California, San Diego, California, had not been served with a
11 summons and complaint in the above-entitled matter.
12         5.    On May 12, 2021, I contacted the United States Attorney General’s office in
13 Washington, D.C. by email and they informed me that they have not been served with a
14 summons and complaint in this matter.
15         I declare under penalty of perjury that the foregoing is true and correct, and, if called
16 to testify, would be able to do so as to the information set forth above.
17         Executed this 12th day of May, 2021, at San Diego, California.
18
19                                                        s/Mary Wiggins
                                                          MARY C. WIGGINS
20
21
22
23
24
25
26
27
28
                                                   1                               20cv2379TWR-BLM
